DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  step (a) “lane if any incoming autonomous vehicle…” should recite “lane, if any, incoming autonomous vehicle…” Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Olszewski (DE102014000843A1) in view of Liu (US20190228593A1).
Regarding claim 1, Olszewski teaches a method for autonomous vehicles to change lanes on a multiple-lane motorway (see Paragraph 0001-0002 for a method and a driver assistance system for carrying out a lane change of a vehicle driving autonomously on an actual lane to an adjacent destination lane to increase the traffic flow on a multi-lane road) comprising steps of: 
(a) providing a computer system that enables at least one incoming autonomous vehicle that wants to conduct lane change to negotiate with at least one incumbent autonomous vehicle that stays in its lane (see Paragraph 0037 for the billing can be done individually with that vehicle with which a negotiation for a lane change window was successfully completed. In this case, the driver of the lane-changing vehicle pays a fee to the driver of another vehicle, which has enabled the lane change operation by a braking maneuver); 
(b) providing a user interface to at least one passenger in each autonomous vehicle to capture said passenger's preferences regarding a maximum amount of money to be spent on a predetermined trip, a maximum amount of money spent per distance, or maximum time willing to be wasted allowing another vehicle coming into the lane (see Paragraph 0038 for an interaction using a user interface with that driver is conceivable, which wishes to exercise the lane change and that driver whose vehicle would have to slow down for this. For example, a charge could be determined dynamically, depending on how much braking intervention would have to be made to engage a vehicle, and the driver of the lane change request vehicle can decide via user interface if he is willing to pay that charge. An option for further negotiation would also be conceivable, as well as a fixing of these fees by a control center. In the latter case, a bonus calculation for vehicles is conceivable that cut in other vehicles; see Paragraph 0039 for the configuration of autonomously driving vehicles, the driver can set profiles (corresponds to preferences) in which different driving behaviors, e.g. As "slow and cheap" or "fast and costly" (corresponds to maximum time and cost willing to be wasted allowing another vehicle coming into the lane), can be selected so that the driver assistance system in the vehicle itself according to the selected profile, the above-mentioned actions independently decides and performs and accordingly pays fees or cash); 
(c) generating first synchronous data on traffic density and traffic speed to said autonomous vehicles in both the transversal and longitudinal directions for each lane and each longitudinal distance on said motorway (see Paragraph 0014 for a directional speed (corresponds to both transversal and longitudinal directions of speed as it relates to longitudinal and lateral control the vehicle/movement data as taught in Paragraph 0017) which depends on the traffic density that is predetermined per lane, and a lane-dependent or speed-dependent toll is charged for the vehicle. The aiming speed is preferably adjusted dynamically to a changing traffic density (either lane-related or road-segment related (corresponds to each lane and each longitudinal distance of a motorway))); 
 (f) generating an average price of time saved for autonomous vehicles that participate in steps (b) to (e) (see Paragraph 0016 for in conjunction with toll roads with multiple lanes, the proposed method can thus be used to enable energy-saving and cost-saving (corresponds to an average price of time saved) autonomous driving (for example, convoy travel) as well as price-based, individually faster (autonomous) driving despite the high traffic density); 
(g) after obtaining data from steps (b) to (f), calculating a fair price of each lane of said motorway at a predetermined location, at a predetermined time (see Paragraph 0037 for the billing can be done individually with that vehicle with which a negotiation (corresponds to calculating a fair price) for a lane change window (corresponds to a predetermined location of that lane) was successfully completed. In this case, the driver of the lane-changing vehicle pays a fee to the driver of another vehicle, which has enabled the lane change operation by a braking maneuver; see Paragraph 0038 a charge could be determined dynamically (corresponds to a predetermined time), depending on how much braking intervention would have to be made to engage a vehicle, and the driver of the lane change request vehicle can decide via user interface if he is willing to pay that charge. An option for further negotiation would also be conceivable, as well as a fixing of these fees by a control center) and within a predetermined tolerance (see Paragraph 0026 for the autonomously driving vehicles 101 - 106 automatically adhere to the specified guideline speed within a certain tolerance range (corresponds to being within a predetermined tolerance range)); and 
(h) generating a protocol to change lanes, wherein said incoming autonomous vehicle pays said incumbent autonomous vehicle the fair price to move to a space in front of said incumbent autonomous vehicle (see Fig. 1 for vehicle 101 (corresponds to incoming autonomous vehicle) that is entering the gap between vehicle 105 and 104 (corresponds to incumbent autonomous vehicle); see also Paragraph 0029 for establishing the adequate traffic gap 110 a targeted braking of the vehicle 106 (wherein braking corresponds to the incoming vehicle moving to a space in front of the said incumbent autonomous vehicle) on the finish track 107 coordinated to perform the lane change. This is in the 1a and 1b at the increasing distance of the vehicles 104 and 105 to recognize, while the distance of the vehicles 105 and 106 remains constant. The appropriate traffic gap can be coordinated, for example, by means of a C2X communication, in each case directly with the affected vehicles via C2C communication, or via a communication to a central station (corresponds to generating a protocol to change lanes); see also Paragraph 0037 for In this case, the driver of the lane-changing vehicle (incoming autonomous vehicle) pays a fee (corresponds to paying the fair price) to the driver of another vehicle, which has enabled the lane change operation by a braking maneuver, wherein the 'another vehicle' that performs the braking maneuver corresponds to the incumbent vehicle of which the incoming vehicle moves in front of), but fails to explicitly teach (d) generating second synchronous 
However, Liu teaches (d) generating second synchronous data on traffic density and traffic speed to said autonomous vehicles for vehicles entering on the motorway and for vehicles exiting the motorway (see Paragraph 0092 for in particular, Vin(k,p,veh) and Vout(k,p,veh) can be obtained by counting the number of vehicles of various vehicle models entering and leaving (corresponds to vehicles entering and exiting the motorway) in the time interval p recorded in the statistical toll data, while Vpass(k,p,veh) needs to be obtained by calculating the traffic flow (which includes the traffic velocity and traffic density as mentioned in Paragraph 0053) passing the node k in the time interval p through the traffic flow of all the nodes entering the road before the node k; see also Paragraph 0053 for the traffic information processing system that is served as a cloud center for integrating vehicle data (corresponds to synchronous data) of the same road section in the same time period according to processing results of each cloud, and estimating a traffic flow, a velocity, a traffic density, a traffic state and a travel time of passengers and cargos by vehicle models of each section in the toll road network, and predicting an OD traffic, a travel time, and a traffic condition of passengers and cargos by vehicle models in the entire network); 
(e) providing a summary of historical statistics on said first and second synchronous data to said autonomous vehicles (see Paragraph 0014 for the traffic information processing system is configured to integrate information (corresponds to a summary) collected and processed by the 5.8 G route identification station in real-time through the 5.8 G route identification station monitoring system with exit and entry information collected and processed by the toll road exit and entry toll lane systems in real-time through the networked toll center system, count, estimate and predict the integrated information (corresponds to the statistical data) in combination with historical data (corresponds to summary of historical statistics), then wirelessly transmit the traffic information estimated and predicted by the traffic information processing system or the 5.8 G route identification station to an in-vehicle multimedia terminal in a vehicle (corresponds to providing this information to the autonomous vehicle) at a demanded location); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fee negotiating lane change system, as taught by Olszewski, using the historical statistics, as taught by Liu, for the purpose of overcoming the need to separately construct a traffic flow investigation station and vehicle detectors, maintaining in a simple way, greatly saving the information collection cost of the toll road, and will replace the traditional vehicle detector and other information collection methods (see Paragraph 0025 of Liu).
Regarding claim 2, Olszewski teaches the method for autonomous vehicles to change lanes on a multiple-lane motorway of claim 1 (see Paragraph 0001-0002 for a method and a driver assistance system for carrying out a lane change of a vehicle driving autonomously on an actual lane to an adjacent destination lane to increase the traffic flow on a multi-lane road; see also Paragraph 0037 for the billing (corresponds to a price for a lane change) can be done individually with that vehicle with which a negotiation for a lane change window was successfully completed), but fails to explicitly teach further comprising a step of providing a historical price for lane change. 
However, Liu teaches further comprising a step of providing a historical price for lane change (see Paragraph 0053 for the toll road exit and entry toll lane systems and the virtual non-stop exit and entry toll lane systems are served as a cloud for information collection and processing, and are configured to utilize the information in the dual-frequency pass card or the OBU or the non-cash payment card at the time of collection, and stored historical data (corresponds to providing historical price for the toll lane systems) to directly estimate and predict passenger and cargo travel time by vehicle types and passenger and cargo flow by vehicle types from the entry to the exit, from the entry to the 5.8 G route identification station, from the 5.8 G route identification station to the 5.8 G route identification station, and from the 5.8 G route identification station to the exit of the toll road network, collected by the cloud in the time period).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fee negotiating lane change system, as taught by Olszewski, using the historical data of prices functionality, as taught by Liu, for the purpose of overcoming the need to separately construct a traffic flow investigation station and vehicle detectors, maintaining in a simple way, greatly saving the information collection cost of the toll road, and will replace the traditional vehicle detector and other information collection methods (see Paragraph 0025 of Liu).
Regarding claim 3, Olszewski teaches the method for autonomous vehicles to change lanes on a multiple-lane motorway of claim 1, wherein the step 1(h) further includes steps of: 
(a) determining which adjacent lane if any said incoming autonomous vehicle wants to move into (see Paragraph 0042 for a driver assistance system according to the invention for performing a lane change one on an actual lane 108 autonomously moving vehicle 101 on an adjacent destination lane 107 , The vehicle 101 includes a selector lever 301 for initializing the lane change, wherein the selector lever has two positions, which is a lane change from the actual lane 108 on the adjacent right lane 109 or the adjacent left lane 107 specify (corresponds to determining which adjacent lane to move into));
(b) determining whether said incoming autonomous vehicle should pay the fair price to move into said adjacent lane (see Paragraph 0039 for in the configuration of autonomously driving vehicles, the driver can set profiles in which different driving behaviors, e.g. As "slow and cheap" or "fast and costly", can be selected so that the driver assistance system in the vehicle itself according to the selected profile, the above-mentioned actions independently decides and performs and accordingly pays fees or cash); 
see Paragraph 0038 for an interaction using a user interface with that driver is conceivable, which wishes to exercise the lane change and that driver whose vehicle would have to slow down for this. For example, a charge could be determined dynamically, depending on how much braking intervention would have to be made to engage a vehicle, and the driver of the lane change request vehicle can decide via user interface if he is willing to pay that charge (corresponds to a bid price). An option for further negotiation would also be conceivable, as well as a fixing of these fees by a control center. In the latter case, a bonus calculation for vehicles is conceivable that cut in other vehicles); 
(d) said incoming autonomous vehicle communicating said bid price with said incumbent autonomous vehicle (see Paragraph 0036 for the dynamic adjustment of tolls may be controlled from a control center or negotiated between the vehicles using C2X (car-to-car-communication) or other transmission techniques. The billing itself could be done, for example, on the basis of pre-paid charge accounts, via a micropayment organization or via the mobile phone bill); 
(e) said incumbent autonomous vehicle comparing the bid price based with the fair price (see Paragraph 0015 for By the lane-dependent toll, the driver of an autonomously driving vehicle, for example, choose (corresponds to comparing) whether he wants to get to the destination faster and more expensive or slower and cheaper); 
(f) said incumbent autonomous vehicle allowing the incoming said autonomous vehicle for lane change after comparing said bid price with said fair price (see Paragraph 0037 for the driver of the lane-changing vehicle pays a fee to the driver of another vehicle, which has enabled the lane change operation by a braking maneuver); and 
(g) repeating steps 3(c) to 3(f) until said incoming autonomous vehicle being allowed to enter one of said adjacent lanes (see Paragraph 0042 for the control unit 302 that is designed on the basis of the first and second location and movement data, a presence of an adequate for the lane change traffic 110 and if there is an adequate traffic gap 110 the lane change by appropriate longitudinal and lateral control of the vehicle 101 to carry out autonomously; see also Paragraph 0040 for in the simplest case, it waits (corresponds to a repeating of steps 3c to 3f) until it reaches the destination lane 107 an adequate traffic gap 110 by itself results. The adequate traffic gap 110 must be arranged and have sufficient free traffic space, so that a safe exit from the actual lane to the destination lane with a corresponding acceleration process of the vehicle 101 is possible. Preferably, the adequate for the lane change traffic gap 110 on the finish track 107 generated by all participating vehicles 101 - 106 or at least one vehicle coordinating and actively adapting their respective movements).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 is allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
Though Olszewski and Liu teach the elements of claims 1-3 of the instant application, as discussed above, Olszewski and Liu fail to teach the specific steps of claim 4 and 5.
Regarding claim 4, for example, Olszewski teaches in the method for autonomous vehicles to change lanes on a multiple-lane motorway of claim 1 (see Paragraph 0042 for a driver assistance system according to the invention for performing a lane change one on an actual lane 108 autonomously moving vehicle 101 on an adjacent destination lane 107 , The vehicle 101 includes a selector lever 301 for initializing the lane change, wherein the selector lever has two positions, which is a lane change from the actual lane 108 on the adjacent right lane 109 or the adjacent left lane 107 specify (corresponds to determining which adjacent lane to move into)), wherein the step 1(g) of calculating the fair price further includes steps of: 
(a) initializing said traffic density across lanes and across a motorway length (see Paragraph 0008 for After the initialization of a lane change, a traffic lane change adequate for the lane change is determined on the basis of first location and movement data of the vehicle and of second location and movement data of second vehicles traveling on the destination lane; see also Paragraph 0014 for the aiming speed that is preferably adjusted dynamically to a changing traffic density (either lane-related or road-segment related)); 
(b) initializing said fair price across lanes and across the motorway length (see Paragraph 0015 for during the initialization of the lane change according to the invention between these two categories (Category 1: faster and more expensive, Category 2: slower and cheaper) can be selected. Of course, it must be known to the vehicle or the corresponding driver assistance system, which track-related tolls are incurred in each case on the traveled section of the road and on which actual lane the vehicle is currently driving. The corresponding information is preferably displayed to the driver in the vehicle, so that he can make his selection accordingly. The appropriate specification of the lane-dependent toll can be used to influence the distribution of vehicles on the available lanes and thus to the achievable on the road section track-related speeds and the distribution can be controlled); 
but fails to teach:

    PNG
    media_image1.png
    158
    656
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    158
    656
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    119
    641
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    119
    641
    media_image2.png
    Greyscale

Liu does not overcome the deficiencies of Olszewski.
Regarding claim 5, Olszewski and Liu similarly fail to teach a method for calibrating parameters of in a traffic and pricing model comprising steps of (h) initializing a traffic density across lanes and across a motorway length; 
(i) initializing a price across the lanes and across the motorway length; 

    PNG
    media_image3.png
    206
    651
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    115
    639
    media_image4.png
    Greyscale


    PNG
    media_image4.png
    115
    639
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    139
    625
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    74
    569
    media_image6.png
    Greyscale

For at least these reasons, one of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Olszewski and Liu with the elements of applicant’s invention, as claimed. Thus, claim 4 is objected to as being dependent upon a rejected base claim, but would be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (CN105047057A) teaches a highway network macroscopic traffic flow simulation method with the consideration of multiple driver styles and lane selection preferences.
Tan (CN107161155A) teaches a vehicle cooperative lane change method based on an artificial neural network and a system of the vehicle cooperative lane change method.
Hyun (US20180061253A1) teaches an autonomous driving method includes: determining a risk of a target vehicle based on either one or both of a driving characteristic and an appearance characteristic of the target vehicle; and autonomously controlling a host vehicle based on the risk.
Guan (WO2018072240A1) teaches A direction-variable lane control method for tidal traffic flow on a road network, the method comprising: step a, monitoring, in real time, the traffic flow on a road network by means of video, and performing intersection modeling (100); step b, analyzing vehicle turning imbalance at an entrance of an intersection and a variable direction lane (200); step c, establishing a smooth transition mode for upstream vehicles on the variable direction lane at the intersection (300); step d, configuring and controlling, in a linked manner, the variable direction lane at a tidally congested intersection (400). The method uses unmanned aerial vehicle video to monitor, in real time, the traffic flow on an urban road network, performs modeling of the traffic flow on the urban road network and intersections of a tidally congested intersection and a key road segment, and can achieve a new manner of controlling a direction-variable lane. On the basis of the correlation between dynamic traffic flow and static traffic installations, and with the aim to adapt to the turning imbalance of the 
Li (CN109035862A) a multi-vehicle collaborative lane changing control method based on vehicle-vehicle communication. In view of complicated scenes of multiple lanes, simultaneous lane changing of multiple vehicles and variable motions of go-straight vehicles, a multi-vehicle collaborative lane changing control strategy is provided, and a safety distance model for the go-straight vehicles under the variable acceleration condition and a safety distance model between two lane changing vehicles are built. 
Coughlin (DE10055874A1) the road traffic system operates with a coordinator that communicates via driver/vehicle software modules (FFE). A continuous communication link is established with vehicles. The coordinator monitors traffic routes and each driver can choose to travel on a route section that is freer flowing and pay a toll for the privilege.
Nilsson (US2018059670A1) teaches a method of trajectory planning for maneuvers for an ego vehicle (E) equipped with a sensor systems, a prediction systems, a control system, and a decision-making system. The method includes determining possible lateral motion trajectories of a requested maneuver, longitudinal safety critical zones which correspond to each of the determined possible lateral motion trajectories, a longitudinal motion trajectory of the requested maneuver, lateral safety critical zones which correspond to the determined longitudinal motion trajectory of the requested maneuver, and a lateral motion trajectory of the requested maneuver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665